Case 7:20-cv-08069-VB Document 8 Filed 11/02/20 Page 1 of 4

nas reece ach ares Nm TE SE

UNITED STATES DISTRICT COURT

i
4
SOUTHERN DISTRICT OF NEW YORK OALLY FILED |

 

JULIO PEREZ,

   

 

Plaintiff,

-against-
20-CV-8069 (VB)
DOCCS COMMISSIONER ANTHONY
ANNUCCI; GHCF SUPERINTENDENT ORDER OF SERVICE
GRIFFIN; GHCF MEDICAL SUPERVISOR
DR. BENTIVEGNA; GHCF MEDICAL
PROVIDER DR. SILVER; DR. HOLDER,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that defendants have denied him adequate medical care.
By order dated October 16, 2020, the Court granted plaintiff’s request to proceed without
prepayment of fees, that is, in forma pauperis.!

Because plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that a summonses

 

| Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
Case 7:20-cv-08069-VB Document 8 Filed 11/02/20 Page 2 of 4

be issued. The Court therefore extends the time to serve until 90 days after the date the
summonses are issued. If the complaint is not served within that time, plaintiff should request an
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.
Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow plaintiff to effect service on defendants Annucci, Griffin, Bentivegna, Silver,
and Holder through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a US.
Marshals Service Process Receipt and Return form (‘““USM-285 form”) for each of these
defendants. The Clerk of Court is further instructed to issue a summons for each of those
defendants and deliver to the Marshals Service all the paperwork necessary for the Marshals
Service to effect service upon those defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to plaintiff, together with an
information package.

The Clerk of Court is further instructed to issues summonses, and complete the USM-285
forms with the addresses, for defendants Annucci, Griffin, Bentivegna, Silver, and Holder, as
well as deliver all documents necessary to effect service to the U.S. Marshals Service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf

2
Case 7:20-cv-08069-VB Document 8 Filed 11/02/20 Page 3 of 4

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).
SO ORDERED.
Dated: November 2, 2020 7
White Plains, New York oh (

VINCENT L. BRICCETTI
United States District Judge
Case 7:20-cv-08069-VB Document 8 Filed 11/02/20 Page 4 of 4

DEFENDANTS AND SERVICE ADDRESSES

Acting DOCCS Commissioner Anthony J. Annucci
DOCCS, Bldg 2., State Campus
Albany, New York 12226-2050

Superintendent T. Griffin

Green Haven Correctional Facility
594 Rt. 216

Stormville, NY 12582-0010

Dr. Robert V. Bentivegna

Facility Health Services Director
Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582-0010

Dr. Lester Silver

Green Haven Correctional Facility
594 Route 216

Stormville, New York 12582-0010

Dr. Holder

Montefiore Mt. Vernon Hospital
12 North Seventh Avenue

Mt. Vernon, New York 10550
